*513Senate Resolution
Resolved By The Senate Of Alabama that the Clerk of the Senate is hereby directed to transmit to the Chief Justice and the Associate Justices of the Supreme Court of Alabama the following communication:
At the regular session of the Legislature of Alabama of 1961 Senate Bill No. 326 was enacted proposing an amendment to the Constitution of Alabama. The journals of the House and Senate will show that the said bill was not signed by the Presiding Officer of each House in the presence of the House over which he presided. The Legislature is now in extraordinary session and desires the opinion of the Justices on the question hereinafter referred to in order that it might know whether it will be necessary to re-enact said bill.
Pursuant to the provisions of Title 12, Section 34, of the Code of Alabama, 1940, the Honorable Chief Justice and Associate Justices of the Supreme Court of Alabama are hereby respectfully requested to answer the following important constitutional question:
Does either Section 284, as amended, or Section 66 of the Constitution of Alabama require that a bill passed by the Legislature, which proposes an amendment to the Constitution of Alabama, be signed by the presiding officer of each House, in the presence of the House over which he presided?
To the Senate of Alabama State Capitol Montgomery, Alabama
Dear Sirs:
Your Resolution No. 6, adopted September 13, 1961, submits the following question for our consideration:
“Does either Section 284, as amended, or Section 66 of the Constitution of Alabama require that a bill passed by the Legislature, which proposes an amendment to the Constitution of Alabama, be signed by the presiding officer of each House, in the presence of the House over which he presided?”
We answer your inquiry in the negative.
Section 284 of the Constitution, as amended, makes no provision for the signing by the presiding officer of the House and Senate of a bill which proposes an amendment to the Constitution.
Section 66 of the Constitution of Alabama does not require that a bill passed by the Legislature which proposes an amendment to the Constitution of Alabama be signed by the presiding officer of each House. We so advised in In re Opinion of the Justices, 252 Ala. 89, 93, 39 So.2d 665, 669, where we said in part as follows:
“ * * * § 66 of the Constitution, requiring the signatures of the presiding officer of each house on all bills and joint resolutions is not applicable to any action of the Legislature taken under Article XVIII of the Constitution. City of Ensley v. Simpson, 166 Ala. 366, 52 So. 61. * * * ”
*514Article XVIII of the Constitution of 1901 is that which prescribes the “mode of amending the Constitution.”
Respectfully submitted,
J. ED LIVINGSTON Chief Justice
THOMAS S. LAWSON ROBERT TENNENT SIMPSON DAVIS F. STAKELY JOHN L. GOODWYN PELHAM J. MERRILL JAMES S. COLEMAN, Jr. Associate Justices